
	
		III
		111th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Feingold (for
			 himself, Mr. Wicker,
			 Mr. Brown of Ohio,
			 Mr. Specter, Mr. Lugar, Mr.
			 Durbin, Mr. Cardin,
			 Mr. Sanders, Mrs. Gillibrand, Mr.
			 Johnson, and Mr. Inhofe)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Malaria Day, and reaffirming United States leadership and support for efforts
		  to combat malaria as a critical component of the President’s Global Health
		  Initiative. 
	
	
		Whereas April 25th of each year is recognized
			 internationally as World Malaria Day;
		Whereas malaria is a leading cause of death and disease in
			 many developing countries, despite being completely preventable and
			 treatable;
		Whereas, according to the World Health Organization, 35
			 countries, the majority of them in sub-Saharan Africa, account for 98 percent
			 of global malaria deaths;
		Whereas young children and pregnant women are particularly
			 vulnerable and disproportionately affected by malaria;
		Whereas malaria greatly affects child health, with
			 estimates that children under the age of 5 account for 85 percent of malaria
			 deaths each year;
		Whereas malaria poses great risks to maternal health,
			 causing complications during delivery, anemia, and low birth weights, with
			 estimates that malaria infection causes 400,000 cases of severe maternal anemia
			 and from 75,000 to 200,000 infant deaths annually in sub-Saharan Africa;
		Whereas heightened national, regional, and international
			 efforts to prevent and treat malaria over recent years have made measurable
			 progress and have helped save hundreds of thousands of lives;
		Whereas the World Health Organization’s World Malaria
			 Report 2009 reports that [i]n countries that have achieved high coverage
			 of their populations with bed nets and treatment programmes, recorded cases and
			 deaths due to malaria have fallen by 50%;
		Whereas the World Health Organization’s World Malaria
			 Report 2009 further states that [t]here is evidence from Sao Tome and
			 Principe, Zanzibar and Zambia that large decreases in malaria cases and deaths
			 have been mirrored by steep declines in all-cause deaths among children less
			 than 5 years of age;
		Whereas continued national, regional, and international
			 investment is critical to continue to reduce malaria deaths and to prevent
			 backsliding in those areas where progress has been made;
		Whereas the United States Government has played a major
			 leadership role in the recent progress made toward reducing the global burden
			 of malaria, particularly through the President’s Malaria Initiative and the
			 United States contribution to the Global Fund to Fight AIDS, Tuberculosis, and
			 Malaria;
		Whereas President Barack Obama said on World Malaria Day
			 in 2009, It is time to redouble our efforts to rid the world of a
			 disease that does not have to take lives. Together, we have made great strides
			 in addressing this preventable and treatable disease… Together, we can build on
			 this progress against malaria, and address a broad range of global health
			 threats by investing in health systems, and continuing our work with partners
			 to deliver highly effective prevention and treatment measures.;
		Whereas, under the new Global Health Initiative (GHI)
			 launched by President Obama, the United States Government is pursuing a
			 comprehensive, whole-of-government approach to global health, focused on
			 helping partner countries to achieve major improvements in overall health
			 outcomes through transformational advances in access to, and the quality of,
			 healthcare services in resource-poor settings; and
		Whereas recognizing the burden of malaria on many partner
			 countries, GHI has set the target for 2015 of reducing the burden of malaria by
			 50 percent for 450,000,000 people, representing 70 percent of the at-risk
			 population in Africa: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Malaria Day, including the achievable target of
			 ending malaria deaths by 2015;
			(2)calls upon the
			 people of the United States to observe World Malaria Day with appropriate
			 programs, ceremonies, and activities to raise awareness and support to save the
			 lives of those affected by malaria;
			(3)recognizes the
			 importance of reducing malaria prevalence and deaths to improve overall child
			 and maternal health, especially in sub-Saharan Africa;
			(4)commends the
			 recent progress made toward reducing global malaria deaths and prevalence,
			 particularly through the efforts of the President's Malaria Initiative and the
			 Global Fund to Fight AIDS, Tuberculosis, and Malaria;
			(5)welcomes ongoing
			 public-private partnerships to research and develop more effective and
			 affordable tools for malaria diagnosis, treatment, and vaccination;
			(6)reaffirms the
			 goals and commitments to combat malaria in the Tom Lantos and Henry J. Hyde
			 United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008 (Public Law 110–293);
			(7)supports
			 continued leadership and investment by the United States in bilateral and
			 multilateral efforts to combat malaria as a critical part of the President’s
			 Global Health Initiative; and
			(8)encourages other
			 members of the international community to sustain and scale up their support
			 and financial contributions for efforts worldwide to combat malaria.
			
